Title: To Thomas Jefferson from Robert Smith, 23 May 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            May. 23. 1807—
                        
                        I have the pleasure of informing you that a letter to Norfolk will reach the Chesapeake in time & that Mr
                            Higgins can draw on me as before for the amount of your purchase
                  Respecty
                        
                            Rt Smith
                            
                        
                    